Order so far as appealed from reversed on the law, with ten dollars costs and disbursements, and motion so far as it relates to the second cause of action granted, with ten dollars costs, on the authority of Eisenberg v. Commercial Credit Corp. (267 N. Y. 80). All concur. (The portion of the order appealed from denies defendant’s motion to dismiss the second cause of action in plaintiff’s amended complaint in an action in conversion.) Present —• Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.